Citation Nr: 1208676	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-01 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for a mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from September 1984 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.	

The Veteran was scheduled to present testimony before a traveling Veterans Law Judge on May 3, 2011.  However, she did not report to the hearing.  As the record does not contain further explanation as to why the Veteran did not report to the hearing, or any additional requests for an appeals hearing, the Board deems the Veteran's request for an appeals hearing withdrawn.  See 38 C.F.R. § 20.704 (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In August 2009, the Veteran was provided a VA mental health examination to determine the current severity of her service-connected mood disorder.  However, the results of the examination, as expressed in the examiner's report, appear to be somewhat inconsistent and equivocal.

The August 2009 examiner noted that the Veteran was administered the St. Louis University Mental Status Examination and, as a result of her low score, was found to be incompetent to manage her own funds, but noted that there was some suspicion of lack of effort on the Veteran's part.  It was noted that the Veteran was not oriented to day, had difficulty with short-term memory, was unable to hold random lists of words after a brief delay, was unable identify the large object out of three objects on a sheet, was unable to mark the time correctly, and was unable to remember information from a short story immediately after that story was read to her.  It was also noted that the Veteran appeared disheveled and messy, appeared to pull her hair out and did so doing during the interview, and that her thought process was disjointed and rambling.  It further was noted that there was some concern that the Veteran was exaggerating her symptoms, but that if she was not exaggerating her symptoms, she had some serious mental health issues not currently diagnosed or being treated.  The examiner also stated that the Veteran's presentation and behavior appeared to be more severe than she was reporting, and that she either lacked insight to her behavior and presentation, or was exaggerating mental health symptoms.

The examiner further stated that, at the time, the Veteran did not appear to be employable and was not able to maintain activities of daily living including personal hygiene, but that her mental health symptoms as she reported them should not prevent employment and that she would be able to work even with her mental health symptoms with assistance, support, and supervision.  The examiner expressed concern that the Veteran was either exaggerating or underreporting symptoms, but stated that, during the interview, this was too difficult to determine.  The diagnosis was major depressive disorder, recurrent, moderate, and the examiner assigned a global assessment of functioning (GAF) score of 50.

Moreover, in August 2009, the Veteran submitted a memorandum from a Licensed Marriage and Family Therapist, Marilyn Cook, of the Center for Individual, Couples, and Family Therapy, which provided a psychological assessment of the Veteran.  The memorandum reflects that the Veteran at times forgot the days of the week and frequently missed appointments, that her appearance was usually disheveled and her thinking was impaired, and that she was not focused and her conversation was not always congruent.  The diagnoses given were posttraumatic stress disorder (PTSD), sexual aversion disorder, and adjustment disorder, and the assigned GAF score was 21.

Given the inconsistent and uncertain disability picture reflected in the August 2009 VA examination report and August 2009 memorandum from Marilyn Cook, the Veteran should be provided another examination to ascertain and evaluate the current level of severity of her service-connected psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Also, a VA Report of General Information dated in November 2011 reflects that the Veteran had requested a competency examination, and that such a VA competency examination was to be scheduled.  However, there is no indication as to whether any such competency examination has taken place.  In this regard, the record also reflects that the Veteran had been receiving VA psychiatric treatment at the Denver VA Medical Center (VAMC) and the Aurora Community Based Outpatient Clinic (CBOC).  The most recent such VA records associated with the claims file are dated in September 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any records of VA treatment from September 2009 to the present, as well as the report of any VA competency examination not yet associated with the claims file.

Furthermore, in the August 2009 memorandum, Marylyn Cook indicated that the preparation for the assessment given included several separate psychotherapy sessions with the Veteran.  However, there are no notes or treatment records related to any such psychotherapy sessions, or any other treatment notes of record from Marilyn Cook or the Center for Individual, Couples and Family Therapy.  Therefore, on remand, the RO should request that the Veteran provide sufficient information and authorization to enable VA to obtain all relevant treatment records from Marylyn Cook and the Center for Individual, Couples and Family Therapy.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's service-connected mood disorder from the Denver VAMC and the Aurora CBOC, dated from September 2009 to the present, as well as the report of any VA competency examination not yet associated with the claims file.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically, the letter should request that the Veteran provide sufficient information and authorization to enable VA to obtain all relevant treatment records from Marylyn Cook and the Center for Individual, Couples and Family Therapy. 

3.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of her mood disorder.  The claims folder should be made available to the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

The examiner should specifically consider and address both the August 2009 VA mental health examination report, and the August 2009 memorandum from Marilyn Cook of the Center for Individual, Couples and Family Therapy.

Also, if the Veteran has multiple psychiatric diagnoses, the examiner should identify those specific symptoms resulting from the Veteran's service-connected mood disorder, if it is possible to separate such symptoms from those resulting from any other nonservice-connected psychiatric disorders.

4.  Notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


